Affirmed; Opinion Filed October 16, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01334-CV

                     EZI NNABUGWU, Appellant
                               V.
   CHUMA COS-OKPALLA, LEONARD NWONUMAH, ANDERSON OBIAGWU,
   KINGSLEY NWASURUBA, AND BONNY UWAKWEH, INDIVIDUALLY AND
 DERIVATIVELY ON BEHALF OF ENYIMBA SOCIAL CLUB U.S.A., INC., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-12053

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Myers
       Ezi Nnabugwu brings this appeal from the trial court’s judgment in favor of Chuma Cos-

Okpalla, Leonard Nwonumah, Anderson Obiagwu, Kingsley Nwasuruba, and Bonny Uwakweh,

individually and derivatively on behalf of Enyimba Social Club U.S.A., Inc. The trial court

awarded appellees $30,000 in actual damages, $10,000 for exemplary damages, and attorney’s

fees. The trial court also ordered appellant to turn over a trademark he had applied for on behalf

of Enyimba Social Club, and the court enjoined appellant from conduct that interfered with the

club. Appellant brings five issues on appeal contending the trial court abused its discretion by (1)

awarding actual damages of $30,000, (2) awarding exemplary damages of $10,000, (3) awarding
attorney’s fees through trial of $21,075, (4) ordering appellant to turn over the trademark to the

club, and (5) granting the permanent injunction against him. We affirm the trial court’s judgment.

                                         BACKGROUND

       Enyimba Social Club is a for-profit Texas corporation organized as a social club for the

purpose of aiding people from the city of Aba in Nigeria by bringing them together, providing

social events and gatherings, and to “support them in times of brotherhood.” In 2014, the club had

chapters in Dallas, Austin, Houston, Atlanta, and Chicago.

       The club is governed by its National Executive Council (NEC), which the club’s

constitution states is the “decision making body of the club.” The NEC consists of members

selected by each chapter with the number of members from a chapter proportionate to the size of

the chapter. The officers of the NEC include the president, vice-president, secretary, treasurer,

and public relations officer. The president is the club’s principal officer. He is a signatory to the

club’s bank accounts and approves the disbursement of the club’s funds. The constitution provides

that the president has “the power to authorize expenses up to $500.00 annually without consulting

cabinet members.” Amounts “in excess of $500.00 shall require 2/3 approval of NEC members.”

The officers are elected at the club’s national convention held every three years. The terms of the

current NEC officers end at the beginning of the convention, and the officers elected during the

convention are sworn in. Only members of the NEC may vote in the election of the NEC officers.

       Although the NEC is the club’s decision-making body, the constitution gives the club’s

general assembly “the sole right to reject or reverse any enactment, decision, report or

recommendation of NEC.”

       The club also has a board of directors consisting of one member from each chapter. The

constitution provides that the board’s functions include acting “as the co-coordinating authority on

Enyimba affairs,” supporting the NEC and reviewing its performance, approving the budget for
NEC events, and undertaking studies and researching the urgency of matters brought to its

attention by the chapters or the NEC. The board’s members also conduct the club’s election of the

NEC officers.

           This case concerns the events and their aftermath at the club’s national convention on July

12, 2014. Appellant, who was from the club’s Austin chapter, was the NEC president before the

convention, and his term and the term of the other NEC officers ended as the convention began.

Appellant was running for re-election as president against Victor Okereke from the Houston

chapter. When the votes were tallied, the secretary of the board of directors announced appellant

had twelve votes and Okereke had eleven. Appellees Cos-Okpalla, Nwonumah, and Nwasuruba,

who were from the Houston and Dallas chapters, questioned whether one of the voters from the

Austin chapter, Godfery Emeribe, was a member of the NEC. The board’s secretary, who also

was from the Austin chapter, stated that Emeribe was an NEC member. When Emeribe was asked

whether he was a member of the NEC, he admitted he was not but stated he was voting on behalf

of an NEC member who had to leave the convention. The constitution states, “No member shall

be allowed to vote or be voted for in absentia.”                             After Emeribe admitted he was not an NEC

member, the general assembly decided that the presidential election would be canceled. The

general assembly determined that the newly elected vice-president would be acting president until

a new presidential election could be held, and the assembly gave him and the NEC thirty days to

come up with a plan for electing a president.1 The newly elected officers were sworn in that night.

           Six days later, appellant sent a letter to the board of directors stating the board should not

go to the expense of holding a new election but should declare him to be the winner of the election

at the convention. Appellant also sent letters to the officers stating he was president and that all



      1
        The minutes of the convention state the general assembly gave the interim president and the NEC thirty days to come up with a plan for the
election. Witnesses testified that the general assembly required the NEC to hold the election within thirty days.
decisions had to be routed through him. Appellant closed one of the club’s bank accounts and

moved the money to another bank. Testimony about the amount of money appellant moved varied

from $20,000 to $28,000.

          The NEC held the second presidential election on September 19, 2014. Appellant did not

attend, and Okereke was elected and sworn in as president of the club.

          After these events, there was a split in the club. Some members recognized appellant as

president and followed him as he set up a separate governing body for the club, and others stayed

with the officers elected at the convention and with Okereke as president. Although the club

already had a website, appellant created another website in the club’s name that stated he was the

president.2

          Appellant then hired a lawyer, who filed suit in October 2014 in the club’s name against

appellees in their individual capacities. The suit alleged appellees had filed false statements with

the Texas Secretary of State identifying the club’s registered agent and board of directors.

Amongst other claims, the suit sought a declaratory judgment that appellees had no authority to

act on behalf of Enyimba Social Club.

          The next year, appellant’s lawyers sent cease-and-desist letters to the Dallas and Houston

chapters to stop using the club’s name and logo. Appellees then filed suit against appellant alleging

his term as president ended on July 12, 2014 and that he refused to turn over the club’s assets.

Appellees sought declaratory judgments that appellant was not president, that Okereke was

president, and that appellant lacked authority to act on the club’s behalf. They also brought causes

of action for conversion, money had and received, and breach of fiduciary duty for appellant’s




     2
       The only difference in the website names was the suffix: Enyimba Social Club’s website ended with “.org” while appellant’s website ended
with “.com.”
closing the club’s bank account, moving the money to another bank, and refusing to provide an

accounting for the funds. They also sought injunctive relief and attorney’s fees.

       Before trial, appellant nonsuited the claims he brought in the club’s name against appellees.

       The case was tried before the court. The court rendered judgment for appellees awarding

them $30,000 for actual damages, $10,000 for exemplary damages, $21,075 for attorney’s fees

through trial, and additional amounts for appellate attorney’s fees. The trial court did not make

any declaratory judgments.

                                   STANDARD OF REVIEW

       Appellant’s issues contend the evidence is legally and factually insufficient to support the

trial court’s judgment.

       In his arguments, appellant complains that the trial court did not file findings of fact and

conclusions of law. Appellant timely requested findings of fact and conclusions of law, but the

trial court did not file them. To preserve his request for findings of fact and conclusions of law,

appellant had to file notice of past due findings of fact and conclusions of law within thirty days

of the original request. See TEX. R. CIV. P. 297. Appellant did not do so. Accordingly, he waived

any complaint that the trial court did not file findings of fact and conclusions of law. In re W.C.B.,

337 S.W.3d 510, 513 n.2 (Tex. App.—Dallas 2011, no pet.).

       When no findings of fact and conclusions of law were properly requested or filed, it is

implied that the trial court made all findings necessary to support its judgment. Worford v.

Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per curiam); Niskar v. Niskar, 136 S.W.3d 749, 753

(Tex. App.—Dallas 2004, no pet.). The judgment will be upheld on any legal theory that finds

support in the evidence. Niskar, 136 S.W.3d at 754.

       We review the implied findings of fact for legal and factual sufficiency, and we review the

trial court’s implied legal conclusions de novo. In re M.P.B., 257 S.W.3d 804, 808 (Tex. App.—
Dallas 2008, no pet.). When addressing a legal sufficiency challenge, we view the evidence in the

light most favorable to the challenged finding, crediting favorable evidence if a reasonable fact-

finder could and disregarding contrary evidence unless a reasonable fact-finder could not. City of

Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). Anything more than a scintilla of evidence is

legally sufficient to support the finding. Formosa Plastics Corp. USA v. Presidio Eng’rs &

Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998). In a factual sufficiency review, we view all the

evidence in a neutral light and set aside the finding only if the finding is so contrary to the

overwhelming weight of the evidence such that the finding is clearly wrong and unjust. Cain v.

Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam); Morris v. Wells Fargo Bank, N.A., 334
S.W.3d 838, 842 (Tex. App.—Dallas 2011, no pet.).

                                           DAMAGES

       In his first issue, appellant contends the trial court abused its discretion by awarding

appellees actual damages of $30,000. Appellant argues the trial court should not have awarded

appellees any damages because the board of directors directed him to move the club’s money to

another bank and spend the money on the attorney’s fees and expenses for bringing this lawsuit.

Appellant argues that his actions benefitted the club. The parties presented two different versions

of what happened.

       Under appellees’ version, appellant was not president after his term ended at the beginning

of the convention. The presidential election at the convention was voided by the general assembly

because of the illegal vote cast by Emeribe, and the vote for the president was postponed. Cos-

Okpalla testified that people from the Austin chapter said Emeribe voted the same way the absent

member would have voted; however, Cos-Okpalla said the vote was by secret ballot, so there was

no way to know how Emeribe voted or how the absent member would have voted. When the

second election was held on September 19, appellant was not elected president. Therefore,
although appellant was a member of the NEC, he was not an officer, and he had no authority to

access the club’s bank account or to spend the club’s money.

           The NEC sent appellant a letter demanding that he return the money, but he refused, stating

he had closed the account at the behest of the board of directors and that he had turned the money

over to the board. Cos-Okpalla testified he did not know what appellant had done with the money,

but he had heard appellant had spent all the money on attorneys and litigation expenses. Appellant

set up a parallel governing structure within the club with himself as president. He set up a parallel

website using the club’s name. He also obtained a federal registered trademark for the name

“Enyimba Social Club U.S.A., Inc.” and its logo. Appellant hired lawyers using the club’s money

to send cease-and-desist letters to the Houston and Dallas chapters telling them they were violating

the club’s trademark by using the club’s name and logo. The constitution has provisions for

terminating chapters, but appellant did not follow them.3 It was members of the Dallas and

Houston chapters that had raised the issue of the illegal vote at the convention that prevented

appellant from being recognized as president. Appellant used the money in the bank account to

pay the lawyers and expenses of bringing the litigation, the cease-and-desist letters, obtaining the

trademark and for paying for the creation of the new website. Appellant did not have the NEC’s

approval to make these expenditures as required by the constitution. The NEC asked appellant to

return the money, but he refused. Cos-Okpalla testified that the board of directors has an advisory

role to the NEC and that the board does not have authority to write checks or sign contracts on the

club’s behalf. Before trial, appellant nonsuited the claims he brought in the club’s name. Cos-

Okpalla testified that appellant’s actions did not benefit the club.




     3
       The constitution states that a chapter that has not paid its membership dues “shall be terminated.” For a chapter to be terminated, the NEC
must send a registered letter to the chapter explaining that the chapter would be terminated and stating the chapter would have forty-five days to
respond.
       Under appellant’s version, the club was in legal trouble before the convention because of

false documents filed with the Texas Secretary of State. Appellant said these documents did not

correctly list the club’s registered agent or its board of directors. Chukwuma Enyinna, the former

chairman of the board of directors, testified for appellant, stating that the club had become a “loose

corporation” and was in danger of collapsing.

       Appellant testified that before the election, the club was split concerning the requirements

for being a member of the board of directors or an officer of the NEC. A recent change to the

constitution required members of the board or the NEC officers to have at least a degree from a

four-year college. According to appellant, this requirement created a split in the club when the

club required candidates to prove they had the required degree.

       Appellant testified that he was elected president at the convention, winning by one vote.

Appellant then left the convention thinking he had won the election. Enyinna testified that when

the issue of Emeribe’s illegal vote was raised, Emeribe said he voted for Okereke and not appellant.

Enyinna also testified that the president of a club chapter could permit a person who was not a

member of the NEC to vote for an absent NEC member even though the constitution appeared to

prohibit that practice. Enyinna said no second election took place: “[T]here was not a true

election. It was just action. People acting in concert.” Appellant testified the second election was

not valid because the chairman, vice-chairman, and secretary of the board of directors were not

present.

       Enyinna testified that on July 19, a week after the convention, the board of directors met

and decided to certify appellant as the president instead of holding an election. At that same board

meeting on July 19, the board was concerned that there might be an attempt to hijack the club’s

account. Appellant was a signatory on the club’s account, so the board asked him to close the

account and move the money to another bank. Appellant testified that the board instructed him to
send cease-and-desist letters to the people falsifying the documents filed with the secretary of state

and to bring suit against them if necessary. Enyinna testified the board of directors could direct

the spending of the money even though the constitution required a two-thirds vote of the NEC for

expenditures greater than $500. According to Enyinna, the NEC president and general secretary

waived the two-thirds-of-the-NEC requirement and gave the board of directors authority to spend

the money because it was an urgent matter.4 Appellant testified he moved the bank account into

an account to which only he and the board of directors had access. He testified he spent the money

in obedience to the board’s instructions. He testified he brought the lawsuit against appellees for

the following reason:

           because we wanted to get all these things straightened out that is going on. I didn’t
           want to have any faction with anybody with the organization. I didn’t want to have
           any faction. It was divided. It was my aim and purpose of filing the lawsuit for
           them to stop so that we cannot going beyond doing the things the way we’re
           supposed to.

           Appellant also testified that although he is president of the NEC, he has not attended a

national event or NEC meeting since the 2014 convention. Appellant testified his life would be in

danger if he attended those events.

           Appellant also testified he obtained the trademark for the club and not for himself. He told

the court that all of his actions were to benefit the club.




    4
        Enyinna’s testimony on this matter is as follows:
           Q. . . . Where does it say the board can give the approval?
           A. The board override that constitution based on a special assignment to them.
           Q. Special assignment by who?
           A. By the national executive council president and the general secretary of the national executive council.
           Q. Okay. Now your testimony is that the NEC gave—override the two-third requirement that is required before you can
           spend over $500?
           A. Absolutely, because of urgent certain matter.
           Q. Okay. When—when did they do that?
           A. They did that in a special meeting.
                                         Actual Damages

       Appellant contends the evidence was legally and factually insufficient to support awarding

appellees any damages. One of appellees’ causes of action against appellant was conversion.

Conversion is the unauthorized and wrongful assumption and exercise of dominion and control

over the personal property of another to the exclusion of, or inconsistent with, the owner’s rights.

Waisath v. Lack’s Stores, Inc., 474 S.W.2d 444, 447 (Tex. 1971); Tex. Integrated Conveyor Sys.,

Inc. v. Innovative Conveyor Concepts, Inc., 300 S.W.3d 348, 365 (Tex. App.—Dallas 2009, pet.

denied). To establish a claim for conversion, a plaintiff must prove that: (1) the plaintiff owned or

had possession of the property or entitlement to possession; (2) the defendant unlawfully and

without authorization assumed and exercised control over the property to the exclusion of, or

inconsistent with, the plaintiff’s rights as an owner; (3) the plaintiff demanded the return of the

property; and (4) the defendant refused to return the property. Tex. Integrated Conveyor Concepts,
300 S.W.3d at 366.

       Appellant admitted he took possession of the funds when he testified that he moved the

funds to another bank account where only he and the board of directors had access. The trial court

could conclude appellant’s spending the funds was unauthorized for two reasons: first, he was not

president of the club and therefore had no authority to move or spend the money, and second, the

constitution required a two-thirds approval of the NEC for spending more than $500 per year.

Although appellant testified the board of directors certified he was president the week after the

election and that there was no second election, that evidence was contrary to the evidence that a

second election was held and appellant was not elected. The trial court was not required to believe

appellant’s and Enyinna’s testimony that the board of directors could override the constitution and

direct the spending of over $20,000 of the club’s money without the NEC’s approval. Cos-Okpalla

testified the board of directors had no authority to act on the club’s behalf. The trial court could
find that appellant’s moving the money to an account where only he and the board had access and

then spending the money without the NEC’s approval was an act inconsistent with the club’s right

to the money. The trial court could also find that appellant, as past-president of the club, was

aware of the limitations on the president and the board of directors to spend the club’s money

without the NEC’s approval. Cos-Okpalla testified the NEC demanded appellant return the money

and that appellant refused. We conclude the evidence supports implied findings that appellant

committed the tort of conversion.

           The evidence is legally sufficient to support the trial court’s decision to award actual

damages to appellees. Viewing the evidence in a neutral light, we conclude the evidence is

factually sufficient because the implied findings in favor of the judgment are not so contrary to the

overwhelming weight of the evidence as to be clearly wrong and unjust.5 We overrule appellant’s

first issue.

                                                       Exemplary Damages

           In his second issue, appellant contends the evidence was legally and factually insufficient

to support the trial court’s award of exemplary damages. Exemplary damages may be awarded

“only if the claimant proves by clear and convincing evidence that the harm with respect to which

the claimant seeks recovery of exemplary damages results from: (1) fraud; (2) malice; or (3) gross

negligence.” TEX. CIV. PRAC. & REM. CODE ANN. § 41.003(a). “‘Malice’ means a specific intent

by the defendant to cause substantial injury or harm to the claimant.” Id. § 41.001(7). “‘Clear and

convincing’ means the measure or degree of proof that will produce in the mind of the trier of fact

a firm belief or conviction as to the truth of the allegations sought to be established.” Id. §

41.001(2).




    5
        Appellant does not assert on appeal that the amount of actual damages awarded, $30,000, was excessive.
       Appellant argues there was insufficient evidence to prove he acted with malice. Appellant

asserts, “A review of the entire record reflects that the evidence introduced at trial actually negated

Appellees’ assertion that [appellant] acted with specific intent to cause Enyimba substantial injury

or harm.”

       Besides the evidence appellant cites, which is his own and Enyinna’s testimony, appellees

presented contrary evidence. Evidence showed appellant’s previous term as president ended at the

beginning of the convention, and appellant’s election at the convention was rejected by the general

assembly due to Emeribe’s illegal vote. The general assembly decided the presidential election

should be delayed, which later resulted in the election of Okereke as president. Appellant rejected

that decision, and he continued to insist he was president. In the guise of being president, he closed

a bank account containing at least $20,000 and moved the money to a bank account where only he

and the board of directors had access. According to the constitution, only the NEC president, vice-

president, and treasurer may access the club’s bank account. Appellant then spent over $20,000

on lawyer’s fees and litigation and website expenses without the NEC’s approval.

       Appellant spent some of the money on lawyers to send cease-and-desist letters to the Dallas

and Houston chapters for using the club’s name and logo. Evidence shows appellant tried to

rescind their membership in the club, which he lacked authority to do. The people who raised the

problem of the legality of the vote at the convention were three of the appellees from the Houston

and Dallas chapters, and the court could conclude appellant’s attempts to expel those chapters were

to punish and harass appellees and the other members of those chapters for interfering with his

election and to eliminate opposition to his presidency.

       Appellant testified his actions were only to help the club and that the board of directors

authorized him to bring suit against appellees for filing false documents with the secretary of state.

However, the court could find that appellant was not the president or any other officer. Even if he
were president, he did not have authority to spend the club’s money without the approval of

two-thirds of the NEC, which he knew he did not have. Appellant’s unauthorized spending of the

club’s money deprived the club of those funds.

           Appellant and Enyinna testified the board of directors had authority to declare appellant

president. However, their testimony was contrary to the club’s constitution and the actions of the

general assembly at the convention. The minutes from the convention showed the general

assembly required a new election, not a declaration from the board of directors affirming the vote

at the convention. The minutes also stated that the general assembly gave the NEC and the interim

president (the newly elected vice-president) “30 days or more to plan for a new Presidential

Election.”6 If the board of directors had the authority to declare appellant president, there would

have been no need for the second election. Yet the evidence shows that election took place, and

appellant was not elected.

           The trial court could determine from the evidence that appellant took the club’s money and

used it without the NEC’s approval for his personal purposes of purging the club of the chapters

whose members, including three of the appellees, objected to Emeribe’s illegal vote at the

convention. He then used the money without the NEC’s approval to set up a parallel governance

structure within the club with himself as president. The trial court could conclude appellant

intended to cause substantial harm to appellees and the club by taking the club’s money and using

it to support his illegitimate claim of being president.

           We conclude there is sufficient clear and convincing evidence of appellant’s malice to

support the award of exemplary damages, and appellant has not shown the trial court abused its

discretion by awarding appellees exemplary damages. We overrule appellant’s second issue.



     6
       Appellant testified that the minutes were forged. However, the minutes are signed by the interim president and the secretary. The trial court
was the judge of appellant’s credibility and was not required to believe his testimony.
                                                          ATTORNEY’S FEES

           In his third issue, appellant contends the trial court abused its discretion by awarding

appellees their attorney’s fees through trial of $21,074. In his appellant’s brief, appellant contends

the evidence did not support the trial court’s implied finding that the fees awarded were reasonable

and necessary.7

           In Arthur Anderson & Co. v. Perry Equipment Corp., 945 S.W.2d 812 (Tex. 1997), the

Texas Supreme Court set forth a list of factors to be considered when determining the

reasonableness of attorney’s fees:

           (1) the time and labor required, the novelty and difficulty of the questions involved,
           and the skill required to perform the legal service properly;

           (2) the likelihood . . . that the acceptance of the particular employment will preclude
           other employment by the lawyer;

           (3) the fee customarily charged in the locality for similar legal services;

           (4) the amount involved and the results obtained;

           (5) the time limitations imposed by the client or by the circumstances;

           (6) the nature and length of the professional relationship with the client;

           (7) the experience, reputation, and ability of the lawyer or lawyers performing the
           services; and

           (8) whether the fee is fixed or contingent on results obtained or uncertainty of
           collection before the legal services have been rendered.

Id. at 818. It is not necessary for the record to include evidence of all the factors. Brockie v. Webb,

244 S.W.3d 905, 909 (Tex. App.—Dallas 2008, pet. denied).

           During the trial, the court admitted into evidence appellees’ counsel’s invoice for attorney’s

fees. The invoice identified the attorney performing the work and the date of the work, described


      7
        In his reply brief, appellant contends there was no statutory or contractual basis for the award of attorney’s fees. Appellant did not raise this
argument in his appellant’s brief, nor did he raise it in the trial court. Accordingly, we conclude this issue has been waived and is not properly
before the Court. See Compton v. Port Arthur Indep. Sch. Dist., No. 09-15-00321-CV, 2017 WL 3081092, at *9 (Tex. App.—Beaumont 2017, no
pet.) (mem. op.) (argument that fees were not segregated could not be raised for first time in reply brief); see also Collin Cty. v. Hixon Family
P’ship, Ltd., 365 S.W.3d 860, 877 (Tex. App.—Dallas 2012, pet. denied) (“A reply brief may not be used to raise new issues.”).
the task performed, and listed the billing rate, the number of hours for each task, and the total

charge for each task. The invoice was for $21,075. Appellees’ counsel testified:

       I was hired in this case and been in this case since January of 2015. I’ve been
       licensed and practiced law for 14 years now. And this is the kind of cases that I
       normally handle. My hourly rate is $300 per hour. As of today, I’ve calculated a
       total of $21,075 in attorney’s fees; that’s the equivalent of 70.3 hours of work. And
       my fee is very reasonable based on the nature of this case and also my experience.

The trial court offered appellant the opportunity to cross-examine appellees’ counsel, but appellant

asked him no questions.

       The evidence in the entire case as well as the invoice and counsel’s testimony provided

evidence of the time and labor involved (factor 1), the amount involved and the results obtained

(factor 3), the nature and length of the professional relationship with the client (factor 6), the

lawyer’s experience (factor 7), and that the fee was fixed (factor 8). Appellant does not identify

any task appellees’ counsel performed that was not necessary or for which the fee was not

reasonable.

       We conclude the evidence is legally and factually sufficient to support the award of

$21,075 for attorney’s fees through trial. We overrule appellant’s third issue.

                                           TRADEMARK

       In his fourth issue, appellant contends the trial court abused its discretion by requiring

appellant to turn over the trademark he received on behalf of the club. Appellant asserts the trial

court’s determination should be reviewed for an abuse of discretion. The trial court abuses its

discretion if it acts in an arbitrary or unreasonable manner, that is, whether it acts without reference

to any guiding rules or principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–

42 (Tex. 1985).

       Appellant argues he was the president of the club when he applied for the trademark. He

testified he paid $1,381.86 from the club’s account to an attorney to obtain the trademark.
Appellant testified he obtained the trademark to preserve the name “Enyimba Social Club” and to

stop other organizations from using the name and logo.

        The trial court could determine from the evidence that appellant was not president and had

no authority to obtain the trademark on the club’s behalf, to spend the club’s money to obtain the

trademark, or to retain possession of the trademark. The court could also determine appellant did

not use the trademark to protect the club but instead used it to harass and punish appellees for

questioning the legality of Emeribe’s vote in the presidential election at the convention. Appellant

does not explain how requiring the trademark to be turned over to appellees, at least one of whom

is an NEC officer, was an abuse of discretion.

        We conclude appellant has not shown the trial court abused its discretion by requiring

appellant to turn over the trademark. We overrule appellant’s fourth issue.

                                            INJUNCTION

        In his fifth issue, appellant contends the trial court abused its discretion by granting

appellees’ request for a permanent injunction. See S. Plains Switching, Ltd. Co. v. BNSF Ry. Co.,

255 S.W.3d 690, 703 (Tex. App.—Amarillo 2008, pet. denied) (standard of review of permanent

injunction is abuse of discretion). The judgment enjoins appellant from filing documents on the

club’s behalf, representing himself to be the club’s agent or representative, binding the club to a

contract, accessing or spending the club’s funds, and using the club’s name or likeness.

        Appellant argues the judgment imposing the permanent injunction is inadequate because

the judgment does not contain the trial court’s reasons for the injunction. See TEX. R. CIV. P. 683

(“Every order granting an injunction . . . shall set forth the reasons for its issuance . . . .”). Although

a temporary restraining order or temporary injunction must set forth the reasons for the issuance

of the injunction, this Court has held a final judgment does not have to set forth the reasons for a
permanent injunction. See Qaddura v. Indo-European Foods, Inc., 141 S.W.3d 882, 891–92 (Tex.

App.—Dallas 2004, pet. denied).

        Appellant also argues the trial court granted more relief than appellees sought in their

petition. Appellees’ petition against appellant seeking injunctive relief incorporated the facts and

causes of action set forth in the petition. Appellees then alleged that they “seek permanent

injunctive relief against [appellant] because his conduct will cause irreparable harm for which there

is no adequate remedy at law.” Appellant did not specially except to the pleading. The pleading

was sufficient to place appellant on notice that appellees sought injunctive relief based on the

preceding facts and causes of action. Any deficiency in this pleading was waived by appellant’s

failure to file special exceptions. See TEX. R. CIV. P. 90 (“Every defect, omission or fault in a

pleading either of form or of substance, which is not specifically pointed out by exception in

writing . . . shall be deemed to have been waived by the party seeking reversal on such

account . . . .”).

        We conclude appellant has not shown the trial court abused its discretion by granting a

permanent injunction against appellant. We overrule appellant’s fifth issue.

                                         CONCLUSION

        We affirm the trial court’s judgment.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE

181334F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 Ezi Nnabugwu, Appellant                            On Appeal from the 101st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-01334-CV          V.                     Trial Court Cause No. DC-14-12053.
                                                    Opinion delivered by Justice Myers.
 Chuma Cos-Okpalla, Leonard Nwonumah,               Justices Osborne and Nowell participating.
 Anderson Obiagwu, Kingsley Nwasuruba,
 and Bonny Uwakweh, Individually and
 Derivatively on Behalf of Enyimba Social
 Club U.S.A., Inc., Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees Chuma Cos-Okpalla, Leonard Nwonumah, Anderson
Obiagwu, Kingsley Nwasuruba, and Bonny Uwakweh, Individually and Derivatively on Behalf
of Enyimba Social Club U.S.A., Inc. recover their costs of this appeal from appellant Ezi
Nnabugwu.


Judgment entered this 16th day of October, 2019.